      Case 3:19-cv-02271-C Document 18 Filed 02/17/20                 Page 1 of 3 PageID 38



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 JOHN W. MCDONALD,

       Plaintiff,                                        Case No. 3:19-cv-02271-C

 v.                                                      Honorable Sam R. Cummings

 SOUTHWEST RECOVERY
 SERVICES, INC.,

       Defendant.

      SECOND UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE DISMISSAL
                             DOCUMENTS

           JOHN W. MCDONALD (“Plaintiff”), by and through his attorneys, Sulaiman Law Group,

Ltd. . moves this Court to extend the deadline to file dismissal documents, and in support thereof,

state as follows:

      1. On November 13, 2019, Plaintiff and SOUTHWEST RECOVERY SERVICES, INC.

           (“Defendant”) reached settlement and filed a Notice of Settlement with this Honorable

           Court [Dkt. No. 13].

      2. On November 14, 2019, this Court, pursuant to the filing of the notice of settlement ordered

           both parties to file their dismissal documents by January 13, 2020. [Dkt. No. 14].

      3. On January 17, 2020, Plaintiff filed an Unopposed Motion to Extend Deadline to File

           Dismissal Documents. [Dkt. No. 16].

      4.   On January 21, 2020, this Honorable Court extended the parties deadline to file their

           dismissal documents to and including, February 17, 2020.

      5. Defendant, however, remains in the process of meeting the conditions set forth in the

           settlement agreement and requires an additional 30 days to complete this process.



                                                   1
    Case 3:19-cv-02271-C Document 18 Filed 02/17/20                 Page 2 of 3 PageID 39



       WHEREFORE, Plaintiff respectfully requests the Court extend the deadline to file

dismissal documents to March 18, 2020, and grant any other relief deemed appropriate and

equitable.

Dated: February 17, 2020                                     Respectfully submitted,

                                                             /s/ Nathan C. Volheim

                                                             Nathan C. Volheim
                                                             Sulaiman Law Group, Ltd.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             (630) 575-8181
                                                             nvolheim@sulaimanlaw.com
                                                             Counsel for John W. McDonald

                             CERTIFICATE OF CONFERENCE

      On the 17th day of February the undersigned contacted Defendant’s counsel, Marissa L.
Boulanger via email to confer about the foregoing Second Motion to Extend Deadline to File
Dismissal Documents and she has advised that Defendant is unopposed to the filing of this motion.


                                CERTIFICATE OF SERVICE

        I, Nathan C. Volheim, an attorney, hereby certify that on February 17, 2020, the foregoing
PLAINTIFF’S SECOND UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
DISMISSAL DOCUMENTS was filed with the Clerk of the Court of the United States District
Court for the Northern District of Texas by using the CM/ECF system. I certify that all participants
in this case are registered CM/ECF users and that service will be accomplished by the CM/ECF
system.

                                  Malone Frost Martin, PLLC
                                       Attn: Robbie Malone
                                 Attn: Eugene Xerxes Martin, IV
                                     rmalone@mamlaw.com
                                     xmartin@mamlaw.com

                                                             /s/ Nathan C. Volheim

                                                             Nathan C. Volheim
                                                             Sulaiman Law Group, Ltd.
                                                             2500 South Highland Avenue

                                                 2
Case 3:19-cv-02271-C Document 18 Filed 02/17/20   Page 3 of 3 PageID 40



                                           Suite 200
                                           Lombard, Illinois 60148
                                           (630) 575-8181
                                           nvolheim@sulaimanlaw.com
                                           Counsel for John W. McDonald




                                  3
